Per curiam.
Following the filing of a client’s grievance, and prior to the State Bar’s filing a formal complaint, Respondent, John W. Henderson, Jr., filed a petition for voluntary discipline, requesting that this Court accept his voluntary surrender of his license to practice law in this state. In his petition, Henderson admits he was retained by a client to establish a trust for the benefit of the client’s grandchildren and admits that he received $97,490.73 from the client for that purpose. He further admits that he failed to account to the client for those funds, which he held in a fiduciary capacity, and that he commingled those funds with his own. Henderson admits that his conduct violated Standard 65 (A) of Bar Rule 4-102. The State Bar agrees to Henderson’s petition and the review panel recommends that this Court accept the petition.
We have reviewed the record and agree with the review panel’s recommendation that this Court accept Henderson’s petition for voluntary surrender of his license, which is tantamount to disbarment, pursuant to Bar Rule 4-110 (f). We therefore order that Henderson voluntarily surrender his license to practice law and that he may be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the *169time of his petition for reinstatement. He is reminded to protect the interests of his clients and to comply with all the requirements of Bar Rule 4-219 (c) (1) and (2).
Decided October 7, 1996.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Garland, Samuel & Loeb, Edward T. M. Garland, Mose S. Hayes, for Henderson.

Voluntary surrender of license accepted.


All the Justices concur.